EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dan McClure on 6/7/22.

The application has been amended as follows: 

In the Claims:
(Currently Amended) A method of video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including an affine motion mode, the method comprising:
receiving input data related to a current block at a video encoder side or a video bitstream corresponding to compressed data including the current block at a video decoder side;
determining a neighbouring block set of the current block comprising multiple spatial neighbouring blocks and one or more collocated blocks, wherein one MV (motion vector) associated with one collocated block is referred as one temporal MV;
deriving one or more constructed affine MVP candidates for an affine MVP candidate list based on CP (control-point) MVs (motion vectors) at said multiple spatial neighbouring blocks and said one or more collocated blocks, wherein one constructed affine MVP candidate without one temporal MV is checked and inserted into the affine MVP candidate list before any constructed affine MV with one temporal MV, wherein said one or more constructed affine MVP candidates are derived according to an order corresponding to {TL, TR, BL} [Wingdings font/0xE0] {TL, TR, Col} [Wingdings font/0xE0] {TL, BL, Col} [Wingdings font/0xE0] {TR, BL, Col} [Wingdings font/0xE0] {TL, TR} [Wingdings font/0xE0] {TL, BL}, wherein TL corresponds to a top-left MV, TR corresponds to a he top-right MV, BL corresponds to a bottom-left MV and Col corresponds to one temporal MV; and
encoding or decoding the current block or motion information of the current block based on the affine MVP candidate list.

(Original) The method of Claim 1, wherein one or more first constructed affine MVP candidates associated with a 6-parameter affine model are checked before one or more second constructed affine MVP candidates associated with a 4-parameter affine model. 

(Original) The method of Claim 1, wherein one or more first constructed affine MVP candidates associated with a 6-parameter affine model containing one or more MVs derived from the MVs in top-left, top-right, and bottom-left positions are checked before one or more second constructed affine MVP candidates associated with a 6-parameter affine model containing one or more MVs not derived from the MVs in the top-left, top-right, and bottom-left positions.

(Original) The method of Claim 1, wherein one or more first constructed affine MVP candidates associated with a 4-parameter affine model containing one or more MVs derived from the MVs in top-left and top-right positions are checked before one or more second constructed affine MVP candidates associated with a 4-parameter affine model containing one or more MVs not derived from the MVs in the top-left and top-right positions.

(Canceled) 

(Original) The method of Claim 1, wherein for a 4-parameter affine model, said one or more constructed affine MVPs are checked and inserted according to a predefined order corresponding to (CP0_B2, CP1_B1) [Wingdings font/0xE0] (CP0_B2, CP1_B0) [Wingdings font/0xE0] (CP0_B2, CP2_A1) [Wingdings font/0xE0] (CP0_B2, CP2_A0) [Wingdings font/0xE0] (CP2_A1, CP3_RB) [Wingdings font/0xE0] (CP2_A0, CP3_RB) [Wingdings font/0xE0] (CP3_RB, CP1_B1) [Wingdings font/0xE0] (CP3_RB, CP1_B0) if no MV associated with CP0, CP1 and CP2 is one temporal MV, and where CPi_XX corresponds to one MV associated with control point i at location XX, i is equal to 0, 1, 2 or 3, and XX corresponds to A0 (left-bottom block), A1 (left block), B0 (above-right block), B1 (above block), B2 (above-left block), or RB (collocated right-bottom block).

(Original) The method of Claim 1, wherein for a 6-parameter affine model, said one or more constructed affine MVPs are checked and inserted according to a predefined order corresponding to (CP0_B2, CP1_B1, CP2_A1) [Wingdings font/0xE0] (CP0_B2, CP1_B1, CP2_A0) [Wingdings font/0xE0] (CP0_B2, CP1_B0, CP2_A1) [Wingdings font/0xE0] (CP0_B2, CP1_B0, CP2_A0) [Wingdings font/0xE0] (CP0_B2, CP1_B1, CP3_RB) [Wingdings font/0xE0] (CP0_B2, CP1_B0, CP3_RB)  if no MV associated with CP0, CP1 and CP2 is one temporal MV, and where CPi_XX corresponds to one MV associated with control point i at location XX, i is equal to 0, 1, 2 or 3, and XX corresponds to A0 (left-bottom block), A1 (left block), B0 (above-right block), B1 (above block), B2 (above-left block), or RB (collocated right-bottom block).

(Original) The method of Claim 1, wherein if the affine MVP candidate list is not full after all derived affine MVP candidates are inserted, one or more zero-MV MVP candidates are added to the affine MVP candidate list.

(Original) The method of Claim 1, wherein one to-be-added constructed affine MVP candidate is compared to one or more affine MVP candidates in the affine MVP candidate list and said one to-be-added constructed affine MVP candidate is not inserted to the affine MVP candidate list if said one to-be-added constructed affine MVP candidate is redundant.

(Original) The method of Claim 1, wherein one to-be-added constructed affine MVP candidate is compared to a first affine MVP candidate or a last affine MVP candidate in the affine MVP candidate list, and said one to-be-added constructed affine MVP candidate is not inserted to the affine MVP candidate list if said one to-be-added constructed affine MVP candidate is redundant.

(Currently Amended) An apparatus for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including an affine motion mode, the apparatus comprising one or more electronic circuits or processors arranged to:
receive input data related to a current block at a video encoder side or a video bitstream corresponding to compressed data including the current block at a video decoder side;
determine a neighbouring block set of the current block comprising multiple spatial neighbouring blocks and one or more collocated blocks, wherein one MV (motion vector) associated with one collocated block is referred as one temporal MV;
derive one or more constructed affine MVP candidates for an affine MVP candidate list based on CP (control-point) MVs (motion vectors) at said multiple spatial neighbouring blocks and said one or more collocated blocks, wherein one constructed affine MVP candidate without one temporal MV is checked and inserted into the affine MVP candidate list before any constructed affine MV with one temporal MV, wherein said one or more constructed affine MVP candidates are derived according to an order corresponding to {TL, TR, BL} [Wingdings font/0xE0] {TL, TR, Col} [Wingdings font/0xE0] {TL, BL, Col} [Wingdings font/0xE0] {TR, BL, Col} [Wingdings font/0xE0] {TL, TR} [Wingdings font/0xE0] {TL, BL}, wherein TL corresponds to a top-left MV, TR corresponds to a he top-right MV, BL corresponds to a bottom-left MV and Col corresponds to one temporal MV; and
encode or decode the current block or motion information of the current block based on the affine MVP candidate list.

	12-18. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419